Citation Nr: 1042530	
Decision Date: 11/12/10    Archive Date: 11/24/10

DOCKET NO.  07-34 743A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a low back 
disability, and if so, whether the reopened claim should be 
granted.

2.  Entitlement to service connection for bilateral trochanteric 
bursitis.

3.  Entitlement to restoration of a 30 percent rating for left 
knee disability.

4.  Entitlement to a rating in excess of 30 percent for left knee 
disability.

5.  Entitlement to a total rating based on individual 
unemployability due to service connected disabilities (TDIU).







REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to October 1994.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In November 2008, the Veteran testified at an RO hearing before a 
Hearing Officer.  A transcript of that proceeding is of record.

In April 2010, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of that 
proceeding also is of record.

The issues of entitlement to restoration of a 30 percent rating 
for left knee disability and whether new and material evidence 
has been presented to reopen a claim for service connection for 
low back disability are decided herein while the other matters on 
appeal are addressed in the REMAND that follows the order section 
of this decision.


FINDINGS OF FACT

1.  An unappealed rating decision dated in May 2003 denied a 
claim to reopen a claim for service connection for a low back 
disability.   

2.  The evidence received since the May 2003 rating decision 
includes evidence that is not cumulative or redundant of evidence 
previously of record, that relates to unestablished facts 
necessary to substantiate the claim, and that is of sufficient 
probative value to raise a reasonable possibility of 
substantiating the claim. 

3.  The 30 percent rating for a left knee disability was in 
effect from September 10, 1999, to May 1, 2009, a period of more 
than five years. 
 
4.  The June 2008 and February 2009 rating decisions that reduced 
the rating and the January 2010 Statement of the Case (SOC) 
reflect that the RO failed to adequately consider the provisions 
of 38 C.F.R. § 3.344, the primary regulation governing rating 
reductions. 


CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen the 
claim for service connection for a low back disability.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (a) (2010).

2.  As the RO's reduction of the rating for a service-connected 
left knee disability, from 30 percent disabling to 10 percent 
disabling, effective May 1, 2009, was not in accordance with law, 
the criteria for restoration of the 30 percent rating are met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 3.344 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the Veteran has been provided all 
required notice and that the evidence currently of record is 
sufficient to substantiate his claim to reopen his claim for 
service connection for a lower back disability and restoration of 
a 30 percent rating for a left knee disability.  Therefore, no 
further development with respect to the matters decided herein is 
required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 and Supp. 
2010) or 38 C.F.R. § 3.159 (2010).

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed.  38 U.S.C.A. 
§ 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. 
§ 5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review the 
former disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence previously of record, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of evidence is presumed 
unless the evidence is inherently incredible or consists of 
statements that are beyond the competence of the person or 
persons making them.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. 
Brown, 5 Vet. App. 19, 21 (1993).
 
When reduction in the evaluation of a service-connected 
disability is contemplated and the lower evaluation would result 
in a reduction or discontinuance of compensation payments, a 
rating proposing the reduction or discontinuance will be prepared 
setting forth all material facts and reasons.  The beneficiary 
must be notified at his latest address of record of the 
contemplated action and furnished detailed reasons.  The 
beneficiary must be given 60 days for the presentation of 
additional evidence to show that compensation payments should be 
continued at the present level.  38 C.F.R. § 3.105(e). 
 
Where a Veteran's schedular rating has been both stable and 
continuous for five years or more, the rating may be reduced only 
if the examination on which the reduction is based is at least as 
full and complete as that used to establish the higher 
evaluation.  Ratings for disease subject to temporary or episodic 
improvement will not be reduced on the basis of any one 
examination, except in those instances where the evidence of 
record clearly warrants the conclusion that sustained improvement 
has been demonstrated.  Moreover, though material improvement in 
the mental or physical condition is clearly reflected, the rating 
agency will consider whether the evidence makes it reasonably 
certain that the improvement will be maintained under the 
ordinary conditions of life.  38 C.F.R. § 3.344(a.).   

Analysis

New and Material Evidence Claim

The Veteran was denied entitlement to service connection for a 
low back disability in an unappealed rating decision in March 
1995 based on the RO 's determination that the low back disorder 
present in service resolved without residuals and that the 
Veteran had no current low back disability.  The Veteran's claim 
to reopen a claim for service connection for a lower back 
disability was denied in an unappealed May 2003 rating decision 
based on the RO's determination that new and material evidence 
had not been presented.  The RO explained that no pertinent 
evidence had been added to the record since the prior denial and 
that the Veteran failed to appear for a VA examination that might 
have resulted in evidence to substantiate the claim.  

The evidence added to the record since the May 2003 rating 
decision includes the report of an October 2006 VA examination 
showing that the Veteran was found currently to have a low back 
disability.  Since the claim was previously denied based on the 
absence of medical evidence of a current disability, the Board 
concludes that this VA examination report is new and material.  
See Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010).  
Accordingly, reopening of the claim is in order.


Restoration Claim

In this case, the RO's reduction of the Veteran's rating was 
based on the report of an April 2008 VA examination.  The RO 
reduced the rating because the Veteran's knee disability did not 
meet the current 30 percent criteria for such disability.  The 
Board notes that the Veteran's re-examination was not part of an 
increased rating claim; that according to the June 2008 rating 
decision, the Veteran was re-examined due to a recent opinion 
from the VA General Counsel's office; and the Veteran would have 
been rated at 30 percent disabled for his left knee disability 
for ten years as of September 2009. 
 
The Board notes that the June 2008 rating decision that proposed 
reduction and the February 2009 rating decision that reduced the 
rating as well as the January 2010 SOC reflect that the RO failed 
to consider, and provide notice of, the provisions of 38 C.F.R. § 
3.344.  The RO did not address whether the VA examination used as 
a basis for the reduction was as full and complete as the 
examination on which the 30 percent rating was established, or 
whether the evidence demonstrated material improvement that would 
be obtained under the ordinary conditions of life.  See 38 C.F.R. 
§ 3.344(a) (2010); Kitchens v. Brown, 7 Vet. App. 320 (1995).  
Further, the SOC includes no discussion of 38 C.F.R. § 3.344. 
 
The Board emphasizes that failure to consider and apply the 
provisions of 38 C.F.R. § 3.344, if applicable, renders a rating 
decision void ab initio.  Such an omission is error and not in 
accordance with the law.  See Greyzck, 12 Vet. App. at 292.  See 
also Hayes v. Brown, 9 Vet. App. 67, 73 (1996); Dofflemyer, 2 
Vet. App. 277.  Accordingly, the 30 percent disability rating 
assigned for a left knee disability must be restored, effective 
May 1, 2009.  

ORDER

New and material evidence having been received, reopening of the 
claim of entitlement to service connection for a low back 
disability is granted.

Restoration of the 30 percent rating for left knee disability, 
effective May 1, 2009, is granted. 


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claims.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010)

Initially, the Board notes that the Veteran was afforded VA 
examinations concerning his claims for service connection for a 
low back disability and bilateral hip bursitis.  However, the 
Board finds the resulting examination reports inadequate.

Concerning the Veteran's low back disability, although the 
October 22006 VA examiner indicated that the Veteran's current 
low back problem is not related to active service, the examiner 
did not indicate whether the Veteran's current back disability 
was caused or aggravated by the Veteran's service-connected 
bilateral knee disability.  Thus, the Veteran should be afforded 
an additional VA examination concerning his low back disability.  

Regarding the Veteran's bilateral trocanteric bursitis, an April 
2008 VA examiner stated that that she found no compelling 
evidence to connect the disability to the Veteran's service-
connected disability.  The examiner did not provide an opinion 
concerning whether there is a 50 percent or better probability 
that the disability was caused or aggravated by the Veteran's 
service-connected bilateral knee disability.  Moreover, the 
examiner did not provide an adequate rationale for her 
conclusion.  Thus, the Veteran should be afforded an additional 
VA examination concerning his bilateral hip disability.

Additionally, the Board notes that the Veteran indicated during 
his Travel Board hearing that his service-connected left knee 
disability had worsened since his most recent VA examination.  
Thus, the Veteran should be afforded an additional VA examination 
to ascertain the current level of disability of the Veteran's 
left knee.

Also during the Veteran's Travel Board testimony, he indicated 
that he is unemployable due to his service-connected disabilities 
(TDIU).  In May 2009, the Court held that a request for a TDIU, 
whether expressly raised by a veteran or reasonably raised by the 
record, is not a separate claim for benefits, but rather involves 
an attempt to obtain an appropriate rating for a disability or 
disabilities which is part of a pending claim for increased 
compensation benefits.  Rice v. Shinseki, 22 Vet. App. 447, 453-
54 (2009); see also Comer v. Peake, 552 F.3d 1362, 1366 (Fed. 
Cir. 2009) (the issue of entitlement to TDIU is not a free-
standing claim which must be pled with specificity).  Thus, this 
issue must be remanded for further development by originating 
agency. 

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA treatment records are in constructive possession 
of the agency, and must be obtained if the material could be 
determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.  The Veteran should be provided 
appropriate notice in response to the claim 
of entitlement to a TDIU. 

2.  Obtain and associate with the claims file 
any pertinent records adequately identified 
by the Veteran, including any ongoing medical 
records from the Lake City VA Medical Center 
and the Tallahassee Outpatient Clinic.

3.  Then, the Veteran should be afforded a VA 
examination by a physician with sufficient 
expertise to determine the etiology of his 
low back disability and bilateral 
trochanteric bursitis.  The claims folders 
must be made available to and reviewed by the 
examiner.  

Based upon the examination results and the 
review of the claims folders, the examiner 
should provide an opinion which respect to 
the Veteran's low back disability as to 
whether there is a 50 percent or better 
probability that the disability is 
etiologically related to the Veteran's active 
service or was caused or permanently worsened 
by his service-connected bilateral knee 
disability.  With respect to the Veteran's 
bilateral trochanteric bursitis, the examiner 
should provide an opinion as to whether there 
is a 50 percent or better probability that 
the disability was caused or aggravated by 
the Veteran's service-connected bilateral 
knee disability.  

The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.  

4.  Then, the RO or the AMC should arrange 
for the Veteran to be afforded a VA 
examination to determine the current degree 
of severity of his service-connected left 
knee disability and the impact of all of his 
service-connected disabilities on his 
employability.  The claims folders must be 
made available to and reviewed by the 
examiner.  All indicated studies, including 
range of motion studies in degrees, should be 
performed.  

The RO  or the AMC should ensure that the 
examiner provides all information required 
for purposes of rating the Veteran's left 
knee disability.  In addition, the examiner 
should provide an opinion as to whether the 
Veteran's service-connected disabilities are 
sufficient by themselves to render the 
Veteran unemployable.  

The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.

5.  The RO or the AMC also should undertake 
any other development it determines to be 
warranted.  
 
6.  Then, the RO or the AMC should 
readjudicate the issues on appeal.  If the 
benefits sought on appeal are not granted to 
the Veteran's satisfaction, the Veteran and 
the representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond before the claims folders are 
returned to the Board for further appellate 
action.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the Veteran until otherwise notified, 
but the Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


							(CONTINUED ON NEXT PAGE)





of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


